Title: From Thomas Jefferson to James Dinsmore, 19 March 1802
From: Jefferson, Thomas
To: Dinsmore, James


            Dear Sir
              Washington Mar. 19. 1802.
            This is merely to correct an error in my last. I mentioned that the brick pilasters should have their Capitals 3. courses of brick high & with 3. projections. but as the Capital should be in height only half the diameter, & that is of a brick and a half, say 13. I. the height of the capital must be of 2. courses only, each course projecting 1.¼ I. so as to make the upper one 2. bricks square.
            As I suppose mr Lilly is digging the North-West offices, & Ice house I will now give further directions respecting them. the eves of those offices is to be of course exactly on the level of those on the South East side of the hill. but as the North-West building is chiefly for coach houses, the floor must be sunk 9. feet deep below the bottom of the plate to let a coach go under it. then the ice house is to be dug 16. feet deeper than that. the ice house is then to be walled, circular, to a height of 4. feet above the office floors, leaving a door 3½ feet wide on the N.W. side of it. on that height it is to be joisted with 2. I. plank, 9. I. wide & laid edge up & 9. I. clear apart from one another, running across the building, or N.W. & S.E. then to be covered with inch plank. by this means it will depend on the roof of the offices for shelter from rain, and there will be a space of about 2. or 3. f. (I do not remember exactly) between it’s covering and the joists of the offices. thus.
            
            this arrangement of the joists is intended to leave them open towards the N.W. wind to let in air, which may be excluded by small shutters whenever it shall be thought better to close them. the openings are left only 9. I. square that a person may not get in at them.
            Accept my best wishes.
            Th: Jefferson
          